UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADYB ENGINEERED FOR LIFE, INC.,

                           Plaintiff,

                    -against-
                                                               1:19-cv-07800-MKV
 EDAN ADMINISTRATION SERVICES
 (IRELAND) LTD. and POM                                               ORDER
 ADVANCED ARMOR SOLUTIONS
                                                                USDC SDNY
 LLC,                                                           DOCUMENT
                                                                ELECTRONICALLY FILED
                           Defendants.
                                                                DOC #:
                                                                DATE FILED: 3/6/2020
MARY KAY VYSKOCIL, United States District Judge:

       It is hereby ORDERED that Defendants/Counterclaim Plaintiffs Edan Administration

Services (Ireland) Ltd. (“EDAN”) and POM Advanced Armor Solutions LLC (“PAAS”) request

for leave to file a motion pursuant to the Hague Convention [ECF 74] is GRANTED. EDAN

and PAAS should file their motion no later than March 13, 2020. ADYB Engineered for Life,

Inc. may file a response on or before March 20, 2020. Any reply from EDAN and PAAS will

then be due March 25, 2020.

       FURTHERMORE, Counterclaim Defendant Hananya Cohen’s Motion to Dismiss

Defendants’ Counterclaims [ECF 76] will not be acted upon for failure to comply with the

Court’s Individual Rules of Practice in Civil Cases, which are available online at

https://nysd.uscourts.gov/hon-mary-kay-vyskocil. The Clerk of the Court is directed to close the

Motion at ECF 76.



SO ORDERED.
                                                     _________________________________
Date: March 6, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
